DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 10-13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021. Claims 2, 3 and 17 are withdrawn because the elected embodiment does not encompass the claim matter of said claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 134a-g.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0181042, Clason et al.
	In regards to claim 1, in Figures 12-17 and associated paragraphs, Clason et al disclose a preassembly for a conduit fitting, comprising: an annular fitting component (502) having an interior wall extending along a central axis from an inboard end to an outboard end, the interior wall including an inboard surface having a first diameter, an outboard surface having a second diameter, and an intermediate surface recessed from the inboard surface by an outward facing inboard radial wall and recessed from the outboard surface by an inward facing outboard radial wall; and at least a first conduit gripping device (504) retained within the annular fitting component and including a body portion and an annular ring portion having an inner radial portion secured to a rear surface of the body portion, and a flange portion extending radially outward of the inner radial portion to define a projection extending radially outward of an outer circumferential surface of the first conduit gripping device, with an end portion of the projection being axially captured between the inboard radial wall and the outboard radial wall.

	In regards to claim 7, in Figures 12-17 and associated paragraphs, Clason et al disclose the projection is plastically deformable about a radially inward hinge portion of the projection.
	In regards to claim 8, in Figures 12-17 and associated paragraphs, Clason et al disclose the second diameter is smaller than the first diameter.
In regards to claim 9, in Figures 12-17 and associated paragraphs, Clason et al disclose when an outward axial force is applied to the first conduit gripping device to force the end portion of the projection against the outboard radial wall, the projection is bent axially inward to position the end portion of the projection at a third diameter smaller than the first diameter, to permit removal of the first conduit gripping device from the annular fitting component.
	In regards to claim 14, in Figures 12-17 and associated paragraphs, Clason et al disclose a second conduit gripping device axially captured between the first conduit gripping device and an annular shoulder at the outboard end of the annular fitting component.
	In regards to claim 16, in Figures 12-17 and associated paragraphs, Clason et al disclose the outboard radial wall extends substantially perpendicular to the central axis.
	In regards to claim 18, in Figures 12-17 and associated paragraphs, Clason et al disclose the inboard wall surface and the outboard wall surface are substantially parallel.
.

Claim(s) 1, 4-6, 6, 8, 9, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0059065, Williams et al.
	In regards to claim 1, in Figure 7C and associated paragraphs, Williams et al disclose a preassembly for a conduit fitting, comprising: an annular fitting component (310) having an interior wall extending along a central axis from an inboard end to an 
	In regards to claim 4, in Figure 7C and associated paragraphs, Williams et al disclose the projection extends axially toward an inboard end of the first conduit gripping device.
	In regards to claim 5, in Figure 7C and associated paragraphs, Williams et al disclose the projection extends at an angle between about 90 degrees and about 130 degrees with respect to the central axis.
In regards to claim 6, in Figure 7C and associated paragraphs, Williams et al disclose the projection extends around an entire circumference of the outer surface of the first conduit gripping device.
	In regards to claim 8, in Figure 7C and associated paragraphs, Williams et al disclose the second diameter is smaller than the first diameter.

	In regards to claim 15, in Figure 7C and associated paragraphs, Williams et al disclose the outboard radial wall extends at an angle between about 90 degrees and about 135 degrees with respect to the central axis.
In regards to claim 16, in Figure 7C and associated paragraphs, Williams et al disclose the outboard radial wall extends substantially perpendicular to the central axis.
	In regards to claim 18, in Figure 7C and associated paragraphs, Williams et al disclose the inboard wall surface and the outboard wall surface are substantially parallel.
	In regards to claim 20, in Figure 7C and associated paragraphs, Williams et al disclose a fitting assembly comprising: an annular first fitting component having an interior wall defining an annular recess disposed between an outward facing inboard radial wall and an inward facing outboard radial wall; and an annular second fitting component assembled with the first fitting component to define an interior volume surrounded by the interior wall of the first fitting component; and at least a first conduit gripping device retained within the first fitting component and including a projection extending radially outward from a hinge portion disposed on an outer surface of the first conduit gripping device, to an end portion axially captured in the annular recess; wherein when the fitting is pulled up on a conduit end, the end portion of the projection engages the outboard radial wall and the projection bends axially and radially inward and the projection separates from the first conduit gripping device at the hinge portion, the separated projection being received in an outer circumferential recess of the first conduit gripping device, such that the separated projection is retained with the first conduit gripping device, and the first conduit gripping device is removable from the first fitting component when the first fitting component is disassembled from the second fitting component.
Allowable Subject Matter
Claim 19 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679